IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRADLEY W. WEBB,                : No. 110 MM 2014
                                :
                Petitioner      :
                                :
                                :
          v.                    :
                                :
                                :
WAYNE J. GAVIN, SUPERINTENDENT; :
PENNSYLVANIA BOARD OF           :
PROBATION AND PAROLE,           :
                                :
                Respondent      :


                                     ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.